                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                 CIVIL ACTION NO: 1:20-cv-00625-LCB-JLW

 ELIZABETH A. NANCE,                        )
                                            )
                      Plaintiff,            )
                                            )
 v.                                         )
                                            )           JOINT RULE 26(f) REPORT
 PITTSBURGH GLASS WORKS,                    )
 LLC, and MELISSA KRAFTCHICK,               )
                                            )
                      Defendants.           )
                                            )


      1.     Pursuant to Fed. R. Civ. P. 26(f) and LR 16.1(b), a meeting was held

telephonically on November 17, 2020 and was attended by Craig L. Leis, counsel for

Plaintiff Elizabeth A. Nance, and Kristine M. Sims, counsel for Defendants Pittsburgh

Glass Works, LLC and Melissa Kraftchick.

      2.     Discovery Plan. The parties propose to the Court the following discovery

plan. Discovery will be needed on the following subjects:

      Plaintiff’s allegations of interference with Plaintiff’s rights under the FMLA, and

the alleged unlawful termination of Plaintiff. Discovery will also be needed regarding

Defendants’ defenses to the allegations and damages allegedly claimed by Plaintiff.

      Discovery shall be placed on a case-management track established in LR 26.1. The

parties agree that the appropriate plan for this case is that designated in LR 26.1(a) as

complex.

      The date for the completion of all discovery (general and expert) is July 1, 2021.




      Case 1:20-cv-00625-LCB-JLW Document 12 Filed 11/23/20 Page 1 of 6
       The parties will exchange initial disclosures under Rule 26(a)(1) by December 15,

2020. The parties may propound discovery requests after service of the disclosures

under Rule 26(a)(1).

       Interrogatories (including subparts) and requests for admissions are limited to

twenty-five (25) in number for each party.

       Counsel for the parties specifically discussed electronically stored information

(ESI). The parties believe there is limited ESI possibly related to this matter. The parties

will preserve information or materials, including electronically stored information

(including email, cell phone text and call records, information on social media platforms,

etc.) that a party reasonably should know may be relevant to this litigation or as may be

otherwise agreed. Production of electronically stored information shall be discussed by

counsel for the parties, or knowledgeable employees of the parties if necessary, prior to

production to ensure that the information is produced in a form that maintains its integrity

and is reasonably usable by the requesting party. If the information is reasonably usable

in the form in which it is ordinarily maintained, then it shall be produced in the form in

which it is ordinarily maintained. Should issues of reasonable accessibility, undue burden

and cost, and good cause arise with respect to recovery of electronically stored information,

the parties will negotiate regarding these issues, but reserve the right to seek a judicial

resolution by filing a motion to compel or a motion for a protective order.

       Each side (Plaintiff and Defendants) may take up to five (5) fact witness or the

equivalent of up to 35 hours of fact-witness depositions and one (1) expert deposition.


                                             2


      Case 1:20-cv-00625-LCB-JLW Document 12 Filed 11/23/20 Page 2 of 6
       Stipulated modifications to the case management track include: none beyond those

identified above.

       Reports from retained experts under Rule 26(a)(2)(B) as well as service of expert

disclosures required by Rule 26(a)(2)(C) are due as follows:

              From Plaintiff by April 5, 2021.

              From Defendants by May 5, 2021.

       Rebuttal expert disclosures are to be made pursuant to Rule 26(a)(2)(D)(ii).

       Supplementations under Rule 26(e) will be made at times that are appropriate and

seasonal in light of the exigencies of the circumstances (e.g., sufficiently in advance of

scheduled depositions to facilitate thorough attorney review), and in any event within

thirty (30) days of learning that supplementation is required under Rule 26(e).

       3.     Mediation. Mediation should be conducted on or before July 1, 2021, the

exact date to be set by the mediator after consultation with the parties. The parties agree to

use Steve Dunn as the mediator in this case.

       4.     Preliminary Deposition Schedule. Preliminarily, the parties agree to the

following schedule for depositions:

       The parties anticipate that depositions will begin on or after an initial round of

written discovery. Defendants intend to take Plaintiff’s deposition following the receipt of

Plaintiff’s responses to Defendants’ initial discovery requests. Plaintiff may depose one or

more defense witnesses, including individual Defendant Kraftchick, following the receipt

of Defendants’ responses to Plaintiff’s initial discovery requests.


                                              3


      Case 1:20-cv-00625-LCB-JLW Document 12 Filed 11/23/20 Page 3 of 6
       Depositions will be taken upon such dates and times as agreed upon by the parties,

or as otherwise permitted by the Federal Rules of Civil Procedure, although it is agreed

that they will be conducted no earlier than provided above. The parties prefer to take the

depositions in person with necessary arrangements in light of the COVID-19 pandemic

which includes ensuring a room large enough to allow for social distancing which may

involve the necessity of renting a conference room in a local hotel or making other

arrangements to provide for such social distancing. The party who notices the deposition

will be responsible for ensuring a proper venue and assuming the costs of any such location.

The parties, at their preference, may also take the deposition remotely/via video.

       5.      Other items.

       Plaintiff should be allowed until February 15, 2021, to request leave to join

additional parties or to amend pleadings.

       Defendants should be allowed until March 15, 2021, to request leave to join

additional parties or to amend pleadings.

       After these dates, the Court will consider whether granting of leave to amend would

delay trial.

       The parties have discussed special procedures for managing this case, including

reference of the case to a magistrate judge on consent of the parties under 28 U.S.C. 636(c),

or to appoint a master. The parties do not agree to submit this case to a magistrate

judge for trial.




                                             4


       Case 1:20-cv-00625-LCB-JLW Document 12 Filed 11/23/20 Page 4 of 6
       The parties are presently considering a proposed Consent Protective Order, which

they anticipate reaching an agreement upon and subsequently submitting the same to the

Court after it has been completed and executed.

       Trial of the action is expected to take approximately four (4) to five (5) days. A

jury trial has been demanded.

       This the 23rd day of November, 2020.


 /s/ Craig L. Leis                                /s/ Kristine M. Sims
 Craig L. Leis                                    Kristine M. Sims
 NC State Bar No. 48582                           NC State Bar No. 26903
 Philip J. Gibbons, Jr.                           Gerard M. Clodomir
 NC State Bar No. 50276                           NC State Bar No. 54176
 GIBBONS LEIS, PLLC                               CONSTANGY, BROOKS, SMITH &
 14045 Ballantyne Corporate Place, Suite 325      PROPHETE, LLP
 Charlotte, North Carolina 28277                  100 North Cherry Street, Suite 300
 Telephone: (704) 612-0038                        Winston-Salem, NC 27101
 E-Mail: craig@gibbonsleis.com                    Telephone: (336) 721-1001
           phil@gibbonsleis.com                   Facsimile: (336) 748-9112
           jason@gibbonsleis.com                  Email: ksims@constangy.com
                                                         gclodomir@constangy.com
 Attorneys for Plaintiff

                                                  Attorneys for Defendants




                                            5


      Case 1:20-cv-00625-LCB-JLW Document 12 Filed 11/23/20 Page 5 of 6
                            CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed this JOINT RULE 26(f) REPORT with

the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following: Craig L. Leis (craig@gibbonsleis.com) and Philip J. Gibbons, Jr.

(phil@gibbonsleis.com).


        This the 23rd day of November, 2020.


                                         /s/ Kristine M. Sims
                                         Kristine M. Sims
                                         NC State Bar No. 26903
                                         CONSTANGY, BROOKS, SMITH &
                                         PROPHETE, LLP
                                         100 North Cherry Street, Suite 300
                                         Winston-Salem, NC 27101
                                         Telephone: (336) 721-1001
                                         Facsimile: (336) 748-9112
                                         Email: ksims@constangy.com

                                         Attorney for Defendants


7084160v.1




                                            6


       Case 1:20-cv-00625-LCB-JLW Document 12 Filed 11/23/20 Page 6 of 6
